DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COK (US 20120229656).
Regarding claim 1, COK discloses an image acquisition system comprising (an image acquisition system; abstract): a. at least one imager (a camera 10 (imager); paragraph [0039)); b. a controller (a storage controller 26; paragraph [0040]); c. an IP network (devices connected to the digital camera 14 and storage devices 20 via internet using IP addresses (IP network); paragraphs [0043], [0054}, [0076], {0089]); and d. a wireless communication means between components a, b, and c, where a resulting image is obtained having an optimal scene creation (a wireless local area network (wireless communication means) between camera 10, storage controller 26 of storage device 20 and other 

Regarding claim 2, COK discloses the image acquisition system of claim 1. COK discloses where the system is a single connect gondola (the system has a point-to-point connection between multiple devices (single connect gondola); figure 13, paragraphs {0048], [0088)).

Regarding claim 3, COK discloses the image acquisition system of claim 1. COK discloses where the system is a pass-through gondola (the system has a point-to-point connection between a specific camera device and storage device through other storage devices (pass-through gondola); figure 13, paragraphs [0048], [0088)).

Regarding claim 7, COK discloses the image acquisition system of claim 1. COK discloses interfaced with a VMS System (the system includes a digital controller 16 to control the the digital images and video (VMS system); paragraphs (0039]-[0044)).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASULAB (EP 0936808).
Regarding claim 18, ASULAB discloses a kit for image acquisition imaging comprising (a device for image acquisition; abstract): a. a sensor (an image sensor SENS; figure 4, claim 1 of ASULAB); b. a digitization means (an ADC ADC1 to digitize data; figure 4, claim 1 of ASULAB); C. a compression means (a circuit COMP to compress data (compression means); figure 4, claims 1, 2 of ASULAB); and d. a communication means (a communication means to wirelessly transmit data; figure 4, claim 1 of ASULAB), wherein components a, b, c, and d are packaged into a single unit for incorporating into an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of AUGUSTO (US 20100270459).
Regarding claim 4, COK discloses the image acquisition system of claim 1. COK fails to disclose where the system is a sensor bus gondola. AUGUSTO discloses where the system is a sensor bus gondola (the column bus connects multiple pixels (sensor bus gondola) as shown in figure 13; figure 13, paragraphs [0028], [0074], claim 1 of AUGUSTO). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide where the system is a sensor bus gondola, as taught by AUGUSTO, in order to accurate manipulate their operation based on specific applications, making the system efficient.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of COX (US 20150309490) 
Regarding claim 5, COK discloses the image acquisition system of claim 1. COK discloses the controller (the storage controller 26; paragraph [0040]). COK fails to disclose where the controller adds event classification metadata for upstream applications. COX discloses where the controller adds event classification metadata for upstream applications (the system includes metadata used to classify behavior (event classification data) for upstream communication (applications); paragraph [0082], claim 1 of COX). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide the controller adds event classification metadata for upstream applications, as taught by COX, in order to analyze and further process data by remote computers increasing the accuracy and efficiency of the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of COX and further in view of MCINTYRE (US 8473525).
Regarding claim 6, COK in view of COX discloses the image acquisition system of claim 5. COK fails to disclose where the metadata is a JPEG image. MCINTYRE discloses where the metadata is a JPEG image (the metadata is a part of JPEG image; column 3, lines 24-27). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide where the metadata is a JPEG image, as taught by MCINTYRE, in order to provide an efficient data form suitable for transmission to remote device for further processing making the system efficient. ,

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of STEINBERG (US 7702236).
Regarding claim 8, COK discloses the image acquisition system of claim 7. COK discloses the VMS system (the digital controller16; paragraphs [0039]-[0044]). COK fails to disclose where the VMS System is an access control, alarm, or POS. STEINBERG discloses where the VMS system is an access control, alarm (the system includes an alarm; column 5, lines 56-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide where the VMS system is an access control, alarm, as taught by STEINBERG, in order to dynamically provide an indication for successful or erroneous image capture making the system efficient and accurate.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB.
Regarding claim 9, COK discloses the image acquisition system of claim 1 comprising. COK fails to disclose a. a sensor; b. a digitization means; c. a compression means; and d. a communication means, wherein components a, b, c, and dare separately packaged within an existing structure. ASULAB discloses a. a sensor (an image sensor SENS; figure 4, claim 1 of ASULAB); b. a digitization means (an ADC ADC1 to digitize data; figure 4, claim 1 of ASULAB); c. a compression means (a circuit COMP to compress data (compression means); figure 4, claims 1, 2 of ASULAB); and d. a communication means (a communication means to wirelessly transmit data; figure 4, claim 1 of ASULAB), wherein components a, b, c, and dare separately packaged within an existing structure (the sensor SENS, ADC ADC1, circuit COMP and communication means are all separate circuits (packaged separately) within electronic module 34 (existing structure); figure 4, claims 1, 2 of ASULAB). !t would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide a. a sensor; b. a digitization means; c. a compression means; and d. a communication means, wherein components a, b, c, and dare separately packaged within an existing structure, as taught by ASULAB, in order to 

Regarding claim 15, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the existing structure is an interior structure selected from the group consisting of fixtures, fittings, signage, display cases, shelving, and lighting. ASULAB discloses wherein the existing structure is an interior structure selected from the group consisting of fixtures, fittings, signage, display cases, shelving, and lighting (the structure is an interior structure of a portable object which serves as an electrical fitting: figure 4, claims 1, 2 of ASULAB). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide wherein the existing structure is an interior structure selected from the group consisting of fixtures, fittings, signage, display cases, shelving, and lighting, as taught by ASULAB, in order to increase the industrial applicability of the device making it efficient.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB and further in view of IBM (US 9497202).
Regarding claim 10, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the sensor is a facial recognition sensor. IBM discloses the sensor is a facial recognition sensor (the sensor is a facial recognition sensor; claim 1 of IBM). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide the sensor is a facial recognition sensor, as taught by IBM, in order to improve the applicability serving as surveillance and security devices making the kit more efficient and useful.

11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB and further in view of AUGUSTO.
Regarding claim 11, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the sensors are in a bus having a paraltel connection. AUGUSTO discloses wherein the sensors are in a bus having a parallel connection (the column bus along with column VDD connects multiple pixels (sensors) in parallel as shown in figure 13; figure 13, paragraphs [0028}, [0074], claim 1 of AUGUSTO). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide wherein the sensors are in a bus having a parallel connection, as taught by AUGUSTO, in order to accurate manipulate their operation based on specific applications, making the system efficient.

Regarding claim 17, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the communication means connects multiple imagers serially or in parallel. AUGUSTO discloses wherein the communication means connects multiple imagers serially or in parallel (the column bus (communication means) along with column VDD connects multiple pixels (imagers) in parallel as shown in figure 13; figure 13, paragraph [0074], claim 1 of AUGUSTO). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide wherein the communication means connects multiple imagers serially or in parallel, as taught by AUGUSTO, in order to accurate manipulate their operation based on specific applications, making the system efficient.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB and further in view of BOLIEK (US 20090180699).
Regarding claim 12, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose where the compression means are H264, H265, or jpeg 2000. BOLIEK discloses where the compression means are H264, H265, or jpeg 2000 (the compressor is a JPEG 2000 compressor; paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide where the compression means are H264, H265, or jpeg 2000, as taught by BOLIEK, in order to provide an easier data format for transmission or further processing making the system efficient.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB and further in view of FLIR (US 20160203694). 
Regarding claim 13, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose where the existing structure is the interior or exterior of a building. FLIR discloses where the existing structure is the interior or exterior of a building (the structure is the interior of a building; paragraphs [0024}, [0025], {0031}, (0108)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide where the existing structure is the interior or exterior of a building, as taught by FLIR, in order to increase the industrial applicability of the system.

Regarding claim 14, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the existing structure is an interior structure selected from the group consisting of walls, ceilings, soffits, moldings, and thresholds. FLIR discloses wherein the existing structure is an interior structure selected from the group consisting of walls, ceilings, soffits, moldings, and thresholds (the structure is an interior structure like walls and ceilings; paragraphs [0024], (0025), [0031], [0108}). It would have been obvious to one of ordinary skill in the art at the time of the invention .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over COK in view of ASULAB and further in view of CREE (US 9769900).
Regarding claim 16, COK in view of ASULAB discloses the image acquisition system of claim 9. COK fails to disclose wherein the existing structure is a light fixture. CREE discloses wherein the existing structure is a light fixture (the structure is a lighting fixture; claim 1 of CREE). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the COK invention to provide wherein the existing structure is a light fixture, as taught by CREE, in order to provide security applications increasing the industrial applicability of the system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASULAB in view of IBM.
Regarding claim 19, ASULAB discloses the kit of claim 18. ASULAB fails to disclose wherein the sensor is a facial recognition sensor. IBM discloses the sensor is a facial recognition sensor (the sensor is a facial recognition sensor; claim 1 of IBM). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ASULAB invention to provide the sensor is a facial recognition sensor, as taught by IBM, in order to improve the applicability serving as surveillance and security devices making the kit more efficient and useful.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689